DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-7, 9-11 and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication # 2007/0065259 to Talley.
Regarding claim 1, Talley teaches in Figure 3, a storage facility (Paragraph 0002), comprising: a plurality of load-bearing [stacked (Paragraph 0036)] containers (15) [storage units (Paragraph 0033)] located at a single facility (10) (Paragraph 0033); a climate controlled (Paragraph 0046) enclosure [shell (Paragraph 0021)] comprising a skin [building shell] and providing a volume around the plurality of load-bearing containers (15); and wherein the climate controlled enclosure further comprises a ceiling [roof (Paragraph 0021)] above and positioned to shield an uppermost level of the plurality of load-bearing containers (15) from outdoor environmental exposure.
Regarding claim 2, Talley teaches in Figure 3, the plurality of load-bearing containers (15) comprises a first level of containers and a second level of containers supported above and by the first level of containers (Paragraph 0036).
Regarding claim 5, Talley teaches in Figure 3, the plurality of load-bearing containers comprises a third level of containers supported above and by the second level of containers.
Regarding claim 6, Talley teaches in Figure 3, a majority of the volume is filled with containers in the plurality of load-bearing containers (15).
Regarding claim 7, Talley teaches in Figure 4, at least one dividing wall (34) (Paragraph 0037) within an interior of selected ones of the plurality of containers, thereby separating the interior into a plurality of storage volumes (30 and 31) [compartments (Paragraph 0037)]; and at least one access mechanism (32 and 33) [roll up door (Paragraph 0037)] for each of the plurality of storage volumes (30 and 31).
Regarding claim 9, Talley teaches in Figure 2, a drive-thru lane (18) [railway for crane (Paragraph 0035)] between selected ones of the load bearing containers (15).
Regarding claim 10, Talley teaches in Figure 3, at least one load-bearing container (15) supported above the drive-thru lane [the second, third and fourth levels].
Regarding claim 11, Talley teaches in Figure 3, the at least one load-bearing container (15) supported above the drive-thru lane is supported by containers laterally separated to sides of the drive-thru lane.
Regarding claim 14, Talley teaches in Figure 4, selected respective containers in the plurality of load-bearing containers include access to an interior (30 and 31) of each selected container through a sidewall [via doors 32 and 33] of the selected respective container.
Regarding claim 15, Talley teaches in Figure 2, a hallway (18) [railway for crane (Paragraph 0035)] extending between a first load-bearing container (15) and a second load-bearing container (15).
Regarding claim 16, Talley teaches in Figure 2, the hallway (18) is perpendicular to the first and second load-bearing containers (15).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication # 2007/0065259 to Talley in view of US Patent Application Publication # 2011/0016802 to Wallance.
Regarding claim 3, Talley teaches a storage facility but does not teach a plurality of spacers between a selected container in the second level of containers and a selected container in the first level of containers. However, Wallance teaches in Figure 17, a spacer (108) [guide pin (Paragraph 0217)] between a container on a second level and a container on a first level. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a plurality of spacers between levels of containers in order to facilitate alignment and vertical linking of containers (Paragraph 0217).
Regarding claim 4, Talley teaches a storage facility but does not teach a plurality of spacers between respective corner blocks in a lower set of corner blocks in a selected container in the second level of containers and respective corner blocks in an upper set of corner blocks in a selected container in the first level of containers. However, Wallance teaches in Figure 17, a spacer (108) [guide pin (Paragraph 0217)] between respective corner blocks (32) [node (Paragraph 0178)] of a container on a second level and a container on a first level. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a plurality of spacers between corner block of containers in order to facilitate alignment and vertical linking of containers (Paragraph 0217).
Regarding claim 8, Talley teaches a facility with a plurality of load-bearing containers but does not teach the containers are commercial shipping containers. However, Wallance teaches the use of a commercial shipping container (Paragraph 0045) in order to create a facility (Paragraph 0031). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use commercial shipping containers for the storage containers because the storage containers could be transported using known systems for transport (Paragraph 0002).
Regarding claim 19, Talley teaches in Figure 3, the plurality of load-bearing containers (15) comprises a first load bearing container and a second load bearing container, wherein a major axis of the first load-bearing container is aligned parallel to a major axis of the second load-bearing container. Talley does not teach the first load-bearing container comprises first and second corner casting blocks welded to an abutting first and second corner casting blocks of the second load-bearing container. However, Wallance teaches in Figure 17, each container has corner casting blocks (32) [nodes (Paragraph 0178)] that are welded (Paragraph 0178) and abut corner casting blocks of an adjacent container. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have corner casting blocks on the containers in order to facilitate interconnection between adjacent containers (Paragraph 0012).
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication # 2007/0065259 to Talley in view of US Patent Application Publication # 2014/0115976 to Lippert.
Regarding claim 17, Talley teaches a storage facility with a hallway but does not teach a flooring material suspended between the first and second load-bearing containers. However, Lippert teaches in Figure 1, a flooring material (14) [concrete slab (Paragraph 0226)] suspended between first and second containers (3b) [modular units (Paragraph 0226)]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a flooring material suspended between the first and second containers in order to give a level surface upon which to stack the containers.
Regarding claim 18, Talley teaches a storage facility with a hallway but does not teach a flooring material suspended between the first and second load-bearing containers. However, Lippert teaches in Figure 1, a flooring material (14) [concrete slab (Paragraph 0226)] suspended between first and second containers (3b) [modular units (Paragraph 0226)]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a flooring material suspended between the first and second containers in order to give a level surface upon which to stack the containers.
Claims 12, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication # 2007/0065259 to Talley.
Regarding claim 12, Talley teaches a storage facility with a ceiling but does not teach the ceiling comprises purlins supporting the ceiling. However, purlins are an old and well known aspect or roof construction as purlins span the rafters in a roof in order to support the roofing. It would have been obvious to combine prior art elements according to known methods to yield predictable results.
Regarding claim 13, Talley teaches a storage facility with a ceiling but does not teach the ceiling comprises roofing sheet material. However, looking at Figure 3, it seems as though the roof would be made from roofing sheet material. Furthermore, roofing sheet material is old and well known and it would have been obvious to combine prior art elements according to known methods to yield predictable results.
Regarding claim 20, Talley teaches a storage facility but is silent about how many load-bearing containers are located at a single facility. However, it would have been and obvious matter of design choice to have at least 300 containers in order to meet the storage demand based upon customers and location.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657. The examiner can normally be reached Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635